Exhibit 10.2

 

LOGO [g273138g89s76.jpg]   

Bank of Scotland

Thames Valley and South

Region

Corporate Markets

The Atrium,

Davidson House,

Forbury Square,

Reading RG1 3EU

For the attention of:

Peter Jackson

 

 

The Directors

Foster Wheeler Limited

Registered number 163609

Shinfield Park

Reading

Berkshire RG2 9FW

(the “ Parent”); and

 

Each of the Companies listed in Schedule 5

  

 

Telephone:    0118 919 6566

Fax:               0118 956 0002

Date: 6 December 2010

Dear Sirs

UNCOMMITTED GUARANTEE FACILITY OF £60,000,000, FFEC AND PAYMENT SYSTEMS

We refer to the Facility Letter dated 15th December 2009 (“Original Facility
Letter”) between the Parent, and the companies listed in Schedule 5 (the
“Borrowers” and each one a “Borrower”) and ourselves pursuant to which certain
facilities have been made available to each of the Parent and the Borrowers (the
“Original Facilities”).

We are pleased to offer the Borrowers an uncommitted guarantee facility (the
“Guarantee Facility”), a Forward Foreign Exchange Facility (“FFEC Facility”), a
daily foreign exchange facility (“Daily FX Facility”) and access to payment
systems (the “Payment Systems”) on the terms set out in this letter. Together
the Guarantee Facility, the FFEC Facility, the Daily FX Facility and the Payment
Systems are referred to as the “Facilities”.

This offer is open for acceptance by the Borrowers until 17 December 2010 when
it will lapse. If accepted, this letter and its schedules will form the
agreement between the Borrowers and BoS for the Facilities. Consequently upon
acceptance of the terms of this offer by the Borrowers the Original Facilities
will cease to be available and the terms of the Original Facility Letter shall
be replaced by the terms of this letter.

The definitions which shall apply to this letter are given or referred to in
Schedule 2 below.



--------------------------------------------------------------------------------

1. Conditions Precedent and general conditions

 

1.1 The Facilities may not be drawn or utilised until BoS has received, in form
and substance satisfactory to it:-

 

  1.1.1 each Borrower has accepted this letter;

 

  1.1.2 a Secretary’s Certificate in respect of each company which is a party to
a BoS Document; and

 

  1.1.3 a letter of comfort in terms acceptable to BoS from Foster Wheeler AG,
the ultimate holding company of the Parent.

 

1.2 The Borrowers shall be responsible for ensuring that the Security Trust Deed
is acceded to and entered into by any bank providing facilities permitted by
clause 15.1 of this letter where that bank requires that such facilities should
be secured in their favour.

 

2. The Facilities

 

2.1. The Guarantee Facility and the FFEC Facility may (subject to the limits set
out below) be drawn and utilised as:-

 

  2.1.1. Guarantees up to £60,000,000 (the “Guarantee Limit”);

 

  2.1.2. Forward Foreign Exchange Contracts up to £36,000,000 (equivalent for
guidance purposes only to a gross contract value of approximately £150,000,000
for periods of less than 3-years duration (the “FFEC Limit”) on the terms and
conditions set out or referred to in this letter;

 

2.2. BoS will (subject to the limits set out below) make available to the
Borrowers the following facilities in relation to the Payment Systems:-

 

  2.2.1. BACS facilities with a limit of £15,000,000 (the “BACS Limit”)

 

  2.2.2. CHAPS facilities with a limit of £15,000,000 (the “CHAPS Limit”)

 

  2.2.3. International Payment Processing facilities with a limit of £13,000,000
(“the IPP Limit”)

 

  2.2.4. CIB Sterling Payment facilities with a limit of £15,000,000 (the “CIB
Sterling Payments Limit”)

 

  2.2.5. Treasury Settlement facilities with a limit of £30,000,000 (the
“Treasury Settlement Limit”)

on the terms and conditions set out or referred to in this letter.

 

2.3 Availability

 

  2.3.1 If BoS cancels the availability of any of the Facilities then the
Facilities will cease to be available and the access to the Payment Systems
shall be cancelled. Before any cancellation, other than under clause 2.3.3, BoS
will give the Borrower not more than 5 Business Days prior written notice of
cancellation but BoS need not give such prior notice where it reasonably
determines that its interests are likely to be materially adversely affected.

 

2



--------------------------------------------------------------------------------

  2.3.2 If BoS wishes to vary the terms upon which the Facilities are to
continue BoS shall agree the revised terms with the Borrowers.

 

  2.3.3 BoS shall review the Facilities annually on the Review Date. If
agreement is not reached between BoS and the Borrowers prior to close of
business on the Review Date then BoS may notify the Borrower in writing that the
Facilities have ceased to be available provided that BoS will give the Borrower
not less than 60 days prior written notice of cancellation. BoS shall not be
obliged to permit any further utilisation of the Guarantee Facility during such
notice period unless cash cover acceptable to BoS is provided by the Borrowers
prior to the issue of any Guarantees requested or, prior to any utilisation of
the Payment Systems required by the Borrowers during such notice period. Such
cash cover shall be equal to 100% of the face value of any Guarantee to be
issued or, in the case of the Payment Systems, the Borrowers shall provide such
cleared funds in advance in an amount reasonably determined by BoS as being
sufficient to enable such proposed utilisation.

 

  2.3.4 Pending BoS issuing any such notice to the Borrowers under clause 2.3.3
(time not being of the essence) the Facilities will continue to be available on
the terms applying immediately prior to the relevant Review Date.

 

  2.3.5 In some circumstances BoS may cancel the availability of any of the
Facilities and, subject to clause 2.3.6, as appropriate may demand payment
(other than in respect of the Guarantees where a demand has not been made by a
beneficiary under a relevant Guarantee) and/or demand cash cover. This may
happen if BoS considers that:-

 

  (a) any of the terms or conditions of this letter or any other facility letter
in force from time to time between a Borrower and BoS have been breached; or

 

  (b) the financial condition of any Borrower or any guarantor of any Borrower
has altered in any material adverse way; or

 

  (c) the Facilities were agreed on the basis of incorrect or incomplete
information from the Borrowers which is likely to have a material adverse
effect; or

 

  (d) either (i) control of any Borrower or any of its subsidiary companies
passes to any person or persons (whether acting individually or in concert) who
is or are not a shareholder in it immediately prior to the date of this letter
or (ii) there is a Change of Control, in each case without the prior written
consent of BoS; or

 

  (e) if a demand for repayment and/or cash cover is made in respect of any of
the facilities referred to in clause 15.

 

3



--------------------------------------------------------------------------------

  2.3.6 Upon cancellation under this letter and providing the Borrowers have
failed to meet any of the key performance indicators under clause 6 BoS shall
also be entitled to demand immediate payment and/or cash cover of 100% of the
face value of the Guarantees issued by BoS under the Guarantee Facility to be
lodged as security for the exposure of BoS thereunder.

 

3. Guarantees

 

3.1. On receipt of a written request (in the form required by BoS) by a
Borrower, BoS will issue Guarantees (up to in aggregate the Guarantee Limit) on
its behalf and in its name or in the name of any other Subsidiary or Affiliate.
Before BoS issues a Guarantee on behalf of a Borrower:

 

  3.1.1 BoS must have approved the terms of the Guarantee; and

 

  3.1.2 BoS is satisfied that it holds a counter indemnity from the Borrower in
a form acceptable to it or in the alternative the Borrower shall have executed
and delivered to BoS a counter indemnity in a form acceptable to BoS agreeing to
indemnify BoS against any claim under the Guarantee and authorising BoS to debit
the amount of a claim to any of such Borrower’s accounts.

 

3.2. A charge of one per cent (1.00%) per annum of BoS outstanding liabilities
(whether actual or contingent) from time to time under the Guarantees shall be
payable by the Borrowers in respect of all Guarantees issued by BoS on its
behalf. This charge will be payable quarterly in arrears on such dates as may be
notified by BoS to the Parent up to and including the date upon which the
Guarantee is returned to BoS for cancellation.

 

4. Forward Foreign Exchange Contracts

 

4.1. A Borrower may enter into forward foreign exchange contracts (up to in
aggregate the FFEC Limit) with BoS for the purchase or sale of any freely
convertible currency and with a maturity period of up to thirty six months. For
the purpose of calculating utilisations of this component of the Facilities, BoS
will calculate the aggregate exposure of BoS in respect of each forward foreign
exchange contract entered into with BoS.

 

4.2. Each Borrower must ensure that it makes sufficient funds (either in
Sterling or in the appropriate foreign currency) available to meet its
obligations under each of the forward foreign exchange contracts entered into by
it in terms of this letter as and when they fall due. In the event that a
Borrower fails to do so, it shall be liable to BoS in respect of the lesser of
(1) the Sterling equivalent of the amount such Borrower was due to pay BoS on
completion of the relevant forward foreign exchange contract and (2) the
Sterling equivalent of the amount which BoS would have received by completing
that contract at the prevailing spot rate of exchange for the relevant currency
on the date of completion of the contract.

 

4.3. Whenever the “Sterling equivalent” of any currency amount requires to be
calculated it shall be calculated at the BoS spot rate of exchange for such
currency on the applicable day.

 

4



--------------------------------------------------------------------------------

5. Termination

Each utilisation of the Facilities referred to in this letter and the Payment
Systems shall immediately cease to be available subject to clauses 2.3.1 and
2.3.3 above if BoS makes a demand for payment under clauses 2.3.5 or gives
written notice to the Parent that the Facilities are withdrawn or cancelled.

 

6. Key Performance Indicators

As long as the Facilities remain available (and thereafter for as long as is
necessary for the purposes of assessing satisfaction with or otherwise of the
requirements of clause 2.3.6) the Borrowers will provide financial information,
including the Financial Statements, the quarterly management accounts and the
quarterly certification required under Schedule 4, evidencing their performance
against the key performance indicators set out in Schedule 7. In the event of
such performance not remaining within any of the target ratios set out in
Schedule 7, BoS reserves the right to either cancel and withdraw the Facilities
or renegotiate the basis on which the Facilities should be made available
including without limitation the right to require cash cover under clause 2.3.6.

 

7. Security

 

7.1 The amounts outstanding under the Facilities will be secured by the Security
Documents.

 

7.2 The Borrowers will enter into such further Security Documents in favour of
BoS as BoS may reasonably require from time to time to ensure that BoS continues
to hold security at all times while the Facilities remain available which
represents in aggregate not less than 80% of consolidated turnover and net
assets as determined by the most recent Financial Statements of the Group and
all such Security Documents will secure the Facilities and any other money due,
owing or incurred to BoS by the Borrowers.

 

8. Financial Information

The Borrowers will supply to BoS the financial information specified in the
Schedule 4.

 

9. Payments

 

9.1 All payments by any Borrower to BoS (being a Qualifying Lender) under this
letter shall be free and without deduction of tax unless such Borrower is
required by law to make a payment subject to deduction or withholding of tax, in
which case the amount payable by such Borrower will be sufficiently increased to
ensure that BoS receives and retains a net sum equal to that which it would have
received and retained were no deduction or withholding made. If BoS subsequently
receives a tax credit which is referable to the increased payment and which
enhances its position, then it will reimburse the relevant Borrower sufficient
to redress the position up to the amount received so long as by so doing it does
not prejudice receipt or retention of the tax credit.

 

5



--------------------------------------------------------------------------------

9.2 Notwithstanding the provisions of clause 9.1 if in relation to BoS
circumstances arise which would result in any deduction, withholding or payment
of the nature referred to in clause 9.1 then without in any way limiting,
reducing or otherwise qualifying BoS’s rights, BoS shall use reasonable
endeavours to transfer the Facility to another of its or any relevant BoS Group
offices in the UK not affected by the circumstances having the results set out
in clause 9.1 and shall otherwise consider taking such reasonable steps as may
be open to it to mitigate the effects of such circumstances.

 

9.3 All payments, whether of commission or otherwise will be paid to BoS at the
relevant Borrower’s branch unless BoS otherwise directs and shall be in cleared
funds in the relevant currency. If BoS receives a payment that is insufficient
to discharge all the amounts then due and payable under the BoS Documents, BoS
shall apply that payment towards the obligations of the Group Companies under
the BoS Documents in such order as BoS considers appropriate and any such
appropriation shall override any instructions by any Group Company.

 

9.4 All payments to be made by any Borrower under the BoS Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

9.5 All sums of commission will accrue on a daily basis and be calculated on the
basis of a year of 365 days (in the case of any amount in Sterling) or 360 days
(in the case of any amount in any other currency) and, in any such case, for the
actual number of days elapsed. Commission shall continue to accrue on sums due
following a decree or judgement as well as before it, and at the same rate.

 

9.6 Any determination by BoS of any amount whether of commission or charges or
an applicable interest rate or otherwise shall, in the absence of manifest
error, be conclusive and binding on the Borrowers.

 

9.7 Where the due date for payment of any amount under any BoS Document is not a
Business Day then (without affecting subsequent payment dates) actual payment
will be required on the next Business Day. Each Borrower agrees that any monies
from time to time standing to its credit on any account which is not designated
a trust or client account (whether current, deposit, loan or of any other nature
whatsoever) with BoS may be retained as cover for and/or applied by BoS at any
time (whether on or before or after the expiry of any fixed or minimum period
for which such monies may have been deposited) in or towards payment or
satisfaction of any monies or liabilities which are due, owing or incurred by
such Borrower to BoS in any manner, whether present or future, actual or
contingent, joint or several, whether incurred as principal or surety (or
guarantor or cautioner) or in any other way whatsoever.

 

9.8 If BoS exercises any rights in respect of any monies as referred to in
clause 9.7 (including, without limitation, any rights of set-off, accounting
retention or similar rights) in respect of any liability of a Borrower and that
liability or any part of it is in a different currency from any credit balance
against which BoS seeks to exercise its rights, BoS may use the currency of the
credit balance to purchase an amount in the currency of the liability at the
then prevailing BoS spot rate of exchange and to pay out of the credit balance
all costs, charges and expenses incurred by BoS in connection with that
purchase.

 

6



--------------------------------------------------------------------------------

9.9 BoS shall not be liable for any loss of interest caused by the determination
before maturity of any deposits or any loss caused by the fluctuation in any
exchange rate of which any currency is bought or sold by BoS.

 

9.10 If a Borrower fails to pay any amount due to BoS in Sterling but makes such
payment in another currency, the relevant Borrower shall indemnify BoS against
the full cost incurred by BoS (including all costs, charges and expenses) of
converting that payment into Sterling.

 

9.11 The obligations of each Borrower in relation to the Facilities are joint
and several.

 

10. Indemnity

 

10.1 Each Borrower will at all times on demand indemnify BoS against all
Indemnified Events and pursuant to, and to the extent of, the foregoing
provisions of this Clause 10.1, the Borrowers will pay to BoS the amount of
payments made (whether directly or by way of set-off, counterclaim or otherwise)
and losses, reasonable costs or expenses suffered or incurred from time to time
by BoS arising under any liability which BoS has incurred (directly or
indirectly) in relation to any utilisation of the Facilities.

 

10.2 The liability of the Borrowers under clause 10.1 above shall not be
affected by any time being given or by anything being done or not done by BoS.

 

11. Notices

 

11.1 Any communication to be made under or in connection with this letter shall
be made in writing and, unless otherwise stated, may be made by fax or letter.

 

11.2 The address and fax number (and the department or officer, if any, for
whose attention the communication is to be made) of BoS for any communication or
document to be made or delivered under or in connection with this letter is that
identified with its name at the beginning of this letter or any substitute
address, fax number or department or officer as BoS may notify to the other
parties by not less than five Business Days’ notice.

 

11.3 The address of each Borrower for any communication or document to be made
or delivered under or in connection with this letter is its registered office at
the time such communication or document is made or delivered. The fax number of
each Borrower for any such communication or document to be made or delivered
under or in connection with this letter is the fax number most recently provided
to BoS by such Borrower.

 

11.4 Any communication made or document made or delivered by one person to
another under or in connection with this letter will only be effective:-

 

  (a) if by way of fax, when received in legible form; or

 

  (b) if by way of letter, when it has been delivered to the relevant address or
three Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

and, if a particular department or officer is specified as part of the address
details set out in clause 11.2 above, if addressed to that department or
officer.

 

7



--------------------------------------------------------------------------------

11.5 Any communication or document to be made or delivered to BoS will be
effective only when actually received by BoS and then only if it is expressly
marked for the attention of the department or officer identified with its name
above (or any substitute department or officer as BoS shall specify for this
purpose). Any communication or document made or delivered to the Parent in
accordance with this clause will be deemed to have been made or delivered to
each of the Group Companies.

 

11.6 BoS may rely upon any communication by telephone or fax purporting to be on
behalf of any Borrower by anyone previously notified to BoS by the Borrowers as
being authorised to do so, without enquiry by BoS as to authority or identity
unless BoS shall have received not less than 15 Business Days prior written
notice of revocation of such authorisation. The Borrowers agree to indemnify BoS
against any liability incurred or sustained by BoS as a result.

 

12. Miscellaneous

 

12.1 No failure or delay by BoS in exercising any right or remedy under any BoS
Document shall operate as a waiver, and no single or partial exercise shall
prevent further exercise, of any right or remedy.

 

12.2 If at any time any provision of this letter is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability or such provision under the law of any
other jurisdiction shall in any way be affected or impaired.

 

12.3 The schedules referred to in this letter shall form part of this letter.

 

12.4 Save to the extent expressly provided to the contrary in a BoS Document, a
person who is not a party to a BoS Document may not enforce any of its terms
under the Contracts (Rights of Third Parties) Act 1999.

 

13. Fees and Expenses

 

13.1 The Borrowers will pay to BoS:-

 

  (a) an arrangement fee of £60,000 payable on acceptance of this letter;

 

  (b) bank charges in relation to the Facilities either as specified in this
letter or otherwise in accordance with the standard terms and conditions of BoS.

 

13.2 The Borrowers will pay or reimburse to BoS (on a full indemnity basis) all
reasonable legal, accountancy, valuation, due diligence and other fees, costs
and expenses or tax charged to or incurred by BoS in connection with the BoS
Documents (including the amendment, waiver, enforcement or preservation of BoS
rights).

 

13.3 Each of the Borrowers authorises BoS to debit any operating account it has
with BoS with the amount of any such fees, costs, expenses or tax which is
payable from time to time.

 

8



--------------------------------------------------------------------------------

14. EMU Compliance

If the introduction of, changeover to or operation of a single or unified
European currency results in:-

 

  (a) the currency in which either the Guarantee Facility, the FFEC Facility or
any of the Payment Systems is provided changing or being replaced or BoS (in its
reasonable opinion) requiring to amend the BoS Documents due to changes in price
sources for the national currency of any member state of the European Union or,
to the extent it is applicable to any of the Facilities, the euro or market
conventions relating to the calculation of interest; and/or

 

  (b) BoS incurring an additional or increased cost in relation to its providing
any or all of the Facilities;

then the Borrowers agree, in the case of (a) above, that they will permit the
BoS Documents to be amended to the extent necessary (in the reasonable opinion
of BoS) to reflect those changed circumstances and, in the case of (b) above, to
indemnify BoS in respect of that additional or increased cost.

 

15. Permitted Borrowings

 

15.1 Additional Borrowings by any Group Company up to an aggregate maximum
amount of £125,000,000 by way of guarantee and bond facilities similar to the
Guarantee Facility may be negotiated with and obtained from other banks subject
to obtaining the prior approval of BoS. Any such facilities approved by BoS must
not at any time be permitted to rank ahead of a Borrower’s obligations in
respect of the Facilities and the obligations of any of those Borrowers who are
a party to the Security Documents. For the avoidance of doubt no Borrower shall
grant or permit to be granted any mortgage, charge, security, pledge, lien,
right of set-off, right to retention of title or other encumbrance, whether
fixed or floating, over any present or future property, assets or undertaking
(“Encumbrance”) to any other bank in respect of any or all of these other
Borrowings but, subject to clause 15.2, any bank providing such facilities to a
Borrower may participate in the security held by BoS through the Security
Documents by entering into the Security Trust Deed.

 

15.2 Notwithstanding the provisions of clause 15.1 above, additional Borrowings
by any Group Company up to an aggregate maximum amount of £50,000,000 by way of
guarantee and bond facilities similar to the Guarantee Facility may be
negotiated with and obtained from Local Banks but where such facilities are
negotiated and agreed no Group Company may grant any Encumbrance in favour of
any such Local Bank in connection with these facilities.

 

15.3 Any Group Company which is not registered in the UK under the Companies
Acts (“Non-UK Group Companies”) shall not be subject to any restrictions on
borrowing provided that the aggregate of all such borrowings (howsoever
characterised) by the Non UK Group Companies shall not at any time exceed
£3,000,000 and furthermore any such Non UK Group Company may grant any
encumbrances on its assets provided that the aggregate value of all such
encumbrances granted by all such Non UK Group Companies shall not at any time
exceed £3,000,000. The Borrowers shall notify BoS quarterly in arrears of the
granting of any such encumbrance and such notification shall be delivered to BoS
at the same time as it delivers the Financial Statements or the management
accounts referred to in Schedule 4.

 

9



--------------------------------------------------------------------------------

16 Assignment, Transfer and Securitisation

 

16.1 This letter is for the benefit of the Borrower and BoS and their successors
and assignees and transferees. Furthermore and without prejudice to the
remaining provisions of this Clause 16 BoS will remain responsible for issuing
all Guarantees under this letter.

 

16.2 The Borrower may not assign or transfer all or any of its rights,
obligations or benefits under this letter.

 

16.3 BoS will be entitled to (1) assign any of its rights and/or (2) transfer or
otherwise dispose of any of its rights, benefits and obligations under the BoS
Documents to any other person or entity in any manner that it sees fit. The
Borrower undertakes to execute and to procure that each Group Company will
execute all documents BoS may reasonably require to give effect to an
assignment, transfer or other disposal.

 

16.4 BoS will be entitled to enter into any sub-participation, or any trust or
contractual arrangement or disposal (or any other transaction under which
payments are to be made by reference to the BoS Documents, the Borrower or any
Group Company) with any person or entity in relation to any rights or
obligations under the BoS Documents in any manner that it sees fit and (subject
to clause 16.5 below) to provide information in relation to the Group to such
persons for such purpose.

 

16.5 BoS will be entitled to disclose, in confidence, to its advisers and to any
prospective or actual assignee, any party to a securitisation, transferee or
participant, any other member of the BoS Group, its auditors, advisers or
applicable regulatory authority, any rating agency, or any other person or
entity who enters or proposes to enter into any transaction as referred to in
this clause 16 with BoS in relation to the BoS Documents (in each case, together
with their professional advisers) all information, including any confidential
information, financial information and any other information given to BoS in
relation to this letter.

 

17. Law

This letter will be governed by and construed according to English law and each
of the parties to this letter submits to the jurisdiction of the English Courts.

Yours faithfully

 

/s/ Peter Jackson

For and on behalf of

BANK OF SCOTLAND PLC

 

10



--------------------------------------------------------------------------------

Agreed and accepted on behalf of

Foster Wheeler Limited by

   

Agreed and accepted on behalf of

Foster Wheeler Energy Limited by

/s/ Laurent Dupagne   Director     /s/ Laurent Dupagne   Director

 

/s/ Stephen Culshaw   Director     /s/ Stephen Culshaw   Director Date:
16 December 2010         Date: 16 December 2010    

 

Agreed and accepted on behalf of

Foster Wheeler World Services Limited by

   

Agreed and accepted on behalf of

Foster Wheeler (G.B.) Limited by

/s/ Laurent Dupagne   Director     /s/ Laurent Dupagne   Director

 

/s/ Stephen Culshaw   Director     /s/ Stephen Culshaw   Director Date:
16 December 2010         Date: 16 December 2010    

IMPORTANT NOTICE: As with any legally binding agreement, we recommend that you
consult your solicitor or other independent legal adviser before accepting this
letter.

 

11



--------------------------------------------------------------------------------

SCHEDULE 1

PAYMENT SYSTEMS

 

1. BACS Facility

 

1.1. BACS Limit £15,000,000

 

1.2. Purpose

The BACS facility may only be used by the Borrowers to make fund transfers up to
an aggregate at any time of the amount of the BACS Limit utilising the Bankers
Automated Clearing System. The Borrower may use the BACS facility to make such
fund transfers, subject to sufficient funds being made available by the
Borrowers to cover the BACS payments by close of business on the same day.

 

1.3. Terms and Conditions

The BACS facility shall be made available to the Borrowers subject to:-

 

  1.3.1.  the terms and conditions of the Bankers Automated Clearing System
operated by BACS Limited; and

 

  1.3.2.  its rules of operation as agreed between BoS and the Borrowers from
time to time.

 

2. CHAPS Facility

 

2.1. CHAPS Limit £15,000,000

 

2.2. Purpose

The CHAPS facility may only be used by the Borrowers to make fund transfers up
to an aggregate at any time of the amount of the CHAPS Limit utilising the
Clearing House Automated Payments Systems available from BoS. The Borrowers may
use the CHAPS facility to make such fund transfers, subject to sufficient funds
being made available by the Borrowers to cover each of those CHAPS payments by
close of business on the same day.

 

2.3 Terms and Conditions

The CHAPS facility shall be made available to the Borrowers subject to the
standard terms and conditions of the Clearing House Automated Payments Systems
as advised by BoS.

 

3. International Payment Processing Facility

 

3.1. IPP Limit £13,000,000

 

3.2. Purpose

The International Payment Processing facility may only be used by the Borrowers
to make fund transfers using the International Payment Processing facilities
provided to the Borrowers by BoS. The Borrowers may use the IPP Facilities to
make such fund transfers, subject to sufficient funds being made available by
the Borrowers to cover such payments by close of business on the next Business
Day.

 

12



--------------------------------------------------------------------------------

3.3 Terms and Conditions

The International Payment Processing facility shall be made available to the
Borrowers subject to the rules of operation as agreed between BoS and the
Borrowers from time to time.

 

4. CIB Sterling Payments Facility

 

4.1. CIB Sterling Payments Limit: £15,000,000

 

4.2. Purpose

The CIB Sterling Payments facility may only be used by the Borrowers to make
sterling payments utilising the BoS Corporate Internet Banking Service (“CIB”)
up to an aggregate at any time of the CIB Sterling Payments Limit. The Borrowers
may use the CIB facility to make such sterling payments subject to sufficient
funds being made available by the Borrowers to cover such payments by close of
business on the same day without exceeding the Overdraft Limit.

 

4.3. Terms and Conditions

The CIB Sterling Payments facility shall be made available to the Borrowers
subject to:-

 

  4.3.1.  the terms of and conditions of CIB; and

 

  4.3.2.  the rules of operation thereof as agreed between BoS and the Borrowers
from time to time.

 

5. Treasury Settlement Facility

 

5.1 Treasury Settlement Limit £30,000,000.

 

5.2 Purpose

The Treasury Settlement facility may only be used by the Borrowers to make fund
transfers using the Treasury Settlement facilities up to an aggregate of the
Treasury Settlement Limit provided to the Borrowers by BoS. The Borrowers may
use the Treasury Settlement facility to make such fund transfers subject to
sufficient funds being made available by the Borrowers to cover such payments by
close of business on the date of settlement of such payment without exceeding
the Treasury Settlement Limit.

 

5.3 Terms and Conditions

The Treasury Settlement facility shall be made available to the Borrower subject
to the rules of operation as agreed between BoS and the Borrowers from time to
time.

 

6. General

Throughout the duration of the Facilities, BoS shall be entitled to vary both
the limit and the terms and conditions referred to above in relation to the
Payment Systems by notice to and as agreed with the Borrowers.

 

13



--------------------------------------------------------------------------------

SCHEDULE 2

DEFINITIONS AND INTERPRETATION

 

1. Definitions

“Affiliate” means a Subsidiary or a Holding Company or any other Subsidiary of
that Holding Company.

“Borrowings” means any indebtedness for or in respect of (but without double
counting):

 

  (a) moneys borrowed;

 

  (b) any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

  (c) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

  (d) the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with GAAP, be treated as a finance or
capital lease;

 

  (e) receivables sold or discounted (other than any receivables to the extent
they are sold on a non recourse basis);

 

  (f) any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing, including
but not limited to deferred consideration in relation to earn-out payments
arising from acquisitions made by a Group Company;

 

  (g) any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the, negative marked to market
value shall be taken into account);

 

  (h) any counter-indemnity obligation in respect of a standby or documentary
letter of credit or any other instrument issued by a bank or financial
institution excluding, where a Borrower has provided a counter- indemnity which
is fully cash- backed;

 

  (i) any liability for the acquisition cost of assets or services payable on
deferred payment terms where the period of deferment is more than 90 days.

“BoS” means Bank of Scotland plc, (Company Number SC327000) having its
registered office at The Mound, Edinburgh EH1 1YZ and its successors, assignees
and transferees.

 

14



--------------------------------------------------------------------------------

“BoS Group” means BoS, HBOS plc (Registered No. SC218813), any Subsidiary of
either of them, any holding company of either of them and any Subsidiary of any
such holding company.

“BoS Documents” means this letter, the Security Documents, the ISDA Documents,
the Security Trust Deed and all documents ancillary or supplemental to any of
them.

“Business Day” means a day (other than a Saturday or Sunday) when the branch of
BoS at which the Borrower’s account is located is open for business.

“Certified Copy” means a copy certified as true, complete and up to date by the
specified person or, if no-one is specified, by either the secretary of the
relevant Group Company or the Borrower’s solicitors.

“Change of Control” means any circumstances in which either a person, not being
a Group Company, alone or together with any associated person or persons becomes
the beneficial owner of shares in the issued share capital of the Parent
carrying the right to exercise more than 50 per cent. of the votes exercisable
at a general meeting of the Parent.

“Charge over Cash Deposit” means the charge over cash deposit referred to in
paragraphs 1.2 of Schedule 3 granted by the relevant Borrower in favour of BoS
in respect of the account or accounts (denominated in whatever currency) of that
Borrower with BoS which account or accounts is/are blocked or designated as
charged to BoS and is/are identified in relevant charge over cash deposit;

“Encumbrances” has the meaning given in clause 15.1;

“Financial Statements” means the audited annual profit and loss account, balance
sheet and cash flow statement of the relevant company for each of its financial
years (consolidated for each financial year during which that company has a
subsidiary) together with related directors’ and auditors’ reports.

“GAAP” means generally accepted accounting principles and practices in the UK.

“Group” means the Parent and each Subsidiary of the Parent which is not dormant
and “Group Company” is construed accordingly.

“Guarantees” means advance payment guarantees, performance bonds and such other
similar instruments as may be required in the normal course of business of the
Borrowers.

“Holding Company” or “holding company” means, in relation to a company or
corporation, any other company or corporation in respect of which it is a
Subsidiary.

“Indemnified Events” means all actions, suits, proceedings, claims, demands,
liabilities, costs, expenses, losses, damages and charges whatsoever (except
those arising as a result of the negligence or wilful misconduct of BoS) which
may occur in relation to or arising out of any utilisations of any of the
Facilities made available under this letter.

 

15



--------------------------------------------------------------------------------

“ISDA Documents” means the form of ISDA master agreement, schedule and
associated confirmations used from time to time by BoS for entities like the
Borrower together with all other documents referred to in, or supplemental to,
such documentation.

“Local Banks” means a non UK bank based in a jurisdiction where the giving of
guarantee and bond facilities similar to the Guarantee Facility must be made by
a bank located in that jurisdiction, contemplated in clause 15.2.

“Qualifying Lender” means a person which, in relation to the relevant payment,
is beneficially entitled to the income in respect of which the payment is made
and is:-

 

  (a) a company resident in the United Kingdom for tax purposes; or

 

  (b) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a branch or agency and which brings the payment
into account in computing its chargeable profits (within the meaning given by
section 11(2) of the Taxes Act); or

 

  (c) a person fulfilling any one of the conditions set out in sub-sections
(3) to (7) of Section 349B of the Taxes Act,

in each case in respect of which the Borrower has not received a notification
(which remains valid) from the Board of the Inland Revenue directing that
Section 349A(1) of the Taxes Act is not to apply to any such payment.

“Review Date” means the Business Day immediately preceding each anniversary of
the date of this letter (or such other date as BoS may from time to time notify
to the Parent).

“Secretary’s Certificate” means, in respect of a company, a certificate in the
form set out in Schedule 6 executed by a director of that company.

“Security Documents” means any security documents identified in Schedule 3
(including any guarantees) granted to BoS by any Group Company or any other
person in respect of the Borrowings of the Group from time to time and any other
documents entered into by a Borrower from time to time creating or evidencing
any guarantee, mortgage, charge, security, pledge, lien, right of set-off, right
to retention of title or other encumbrance, whether fixed or floating, over any
present or future property, assets or undertaking in favour of BoS.

“Security Trust Deed” means the security trust deed dated 22 December 2005
between BoS (as Security Trustee), HSBC Bank Plc and Bank of Ireland as the same
may be amended, varied, supplemented, restated, substituted or novated from time
to time and includes any duly executed and dated accession deed, substantially
in the form annexed to the Security Trust Deed and entered by BoS (as Security
Trustee) and any bank providing facilities to the Borrowers as contemplated in
Clause 15.1 of this letter;

“Security Trustee” means BoS;

 

16



--------------------------------------------------------------------------------

“Subsidiary” means, in respect of any company, person or entity, any company,
person or entity directly or indirectly controlled by such company, person or
entity (including any Subsidiary acquired after the date of this letter) and
“Subsidiaries” shall mean all or any of them, as appropriate.

 

2. Interpretation

 

  Any reference in this letter to:-

 

  (a) statutes, statutory provisions and other legislation shall include all
amendments, substitutions, modifications and re-enactments for the time being in
force and shall include any orders, regulations, instruments or other
subordinate legislation made under the relevant legislation;

 

  (b) “control” of any company shall be interpreted in accordance with
Section 840 of the Taxes Act;

 

  (c) “including” shall not be construed as limiting the generality of the words
preceding it;

 

  (d) any clause, paragraph or schedule shall be construed as a reference to the
clauses in this letter, the schedules to this letter and the paragraphs in such
schedules;

 

  (e) any term or phrase defined in the Companies Act 2006 (as amended from time
to time) shall bear the same meaning in this letter save that any term used in
the definition of “Qualifying Lender” shall be interpreted as such term is
interpreted in accordance with the Taxes Act;

 

  (f) words importing the singular shall include the plural and vice versa and
words denoting any gender shall include all genders;

 

  (g) this letter and to any provisions of it or to any other document referred
to in this letter shall be construed as references to it in force for the time
being and as amended, varied, supplemented, restated, substituted or novated
from time to time;

 

  (h) a person is to be construed to include references to a corporation, firm,
company, partnership, joint venture, unincorporated body of persons, individual
or any state or any agency of a state, whether or not a separate legal entity;

 

  (i) any person is to be construed to include that person’s assignees or
transferees or successors in title, whether direct or indirect;

 

  (j) any word or phrase includes all derivations thereof;

 

  (k) any “associated person” means, in relation to a person, a person who is
either acting in concert (as defined in the City Code on Takeovers and Mergers)
with that person or is a connected person (as defined in section 839 of the
Taxes Act) of that person;

 

17



--------------------------------------------------------------------------------

  (l) the “exposure” of BoS (or any other member of BoS Group) means, in
relation to any guarantee, bond, forward foreign exchange contract or other
utilisation, the amount determined by BoS to be its liability (actual or
contingent) in respect thereof (or, if applicable, the liability of such other
member of BoS Group).

Clause headings are for ease of reference only and are not to affect the
interpretation of this letter.

 

18



--------------------------------------------------------------------------------

SCHEDULE 3

SECURITY DOCUMENTS

 

1. Security

 

1.1 A Composite Guarantee dated 25 July 2005 by Foster Wheeler Limited, Foster
Wheeler Energy Limited, Foster Wheeler (G.B.) Limited and Foster Wheeler World
Services Limited in favour of BoS (as Security Trustee)

 

1.2 Charge over Cash Deposit by Foster Wheeler Limited dated 14 January 2005 in
favour of BoS

 

1.3 A first and only debenture from Foster Wheeler Limited dated 25 July 2005 in
favour of BoS (as Security Trustee)

 

1.4 A first and only debenture from Foster Wheeler Energy Limited dated 25 July
2005 in favour of BoS (as Security Trustee)

 

1.5 A first and only debenture from Foster Wheeler (G.B.) Limited dated 25 July
2005 in favour of BoS (as Security Trustee)

 

1.6 A first and only debenture from Foster Wheeler World Services Limited dated
25 July 2005 in favour of BoS (as Security Trustee)

 

1.7 A global deed of counter indemnity by Foster Wheeler Limited dated 25 July
2005 in favour of BoS.

 

1.8 The duly completed letter of comfort referred to in clause 1.1 of this
letter.

 

19



--------------------------------------------------------------------------------

SCHEDULE 4

FINANCIAL INFORMATION COVENANTS

 

1. Each Borrower covenants that it will supply to BoS:-

 

1.1 within 160 days after the end of each financial year of the Parent two
copies of its Financial Statements and a copy of the Financial Statements, if
available, for each Group Company and each Affiliate which utilises the
Guarantee Facility from time to time;

 

1.2 within 45 days after the end of each quarter in each financial year of the
Parent, management accounts (including profit and loss account, balance sheet
and cash flow statements) on a consolidated basis for the Group and showing a
comparison with budget together with commentary by the finance director on those
management accounts;

 

1.3 at the same time as it delivers the Financial Statements or the management
accounts referred to above, a certificate evidencing their performance as at the
date to which the Financial Statements or management accounts were prepared
against the key performance indicators set out in Schedule 7 signed by a
director of the Parent setting out in reasonable detail supporting computations
and in form and content acceptable to BoS;

 

1.4 such further financial information as BoS may from time to time reasonably
require.

 

2. Each Borrower also covenants that:-

 

2.1. it will ensure that all Financial Statements delivered by it in terms of
paragraph 1.1. above are prepared in accordance with GAAP and that all
management accounts delivered by it in terms of paragraph 1.2 above shall be
prepared in accordance with generally accepted accounting standards but subject
to the limitations applicable to unaudited accounts and, in the case of the
Financial Statements, show a true and fair view of the financial position of the
relevant Group Company;

 

2.2 it will identify from any consolidated accounts prepared for itself and its
parent company or Subsidiaries, as the case may be, the financial performance of
any undertaking included in those accounts as a subsidiary undertaking (which is
not a Subsidiary) and will, excluding any contingent liabilities, provide
details of all financing agreements and arrangements to which any Group Company
is a party which need not be shown in the Financial Statements of the Parent
excluding contingent liabilities;

 

2.3 it will promptly provide to BoS such documentation and/or information as BoS
may reasonably request from time to time in relation to the Group (or any Group
Company or any other person connected with any Group Company) in order for BoS
to comply with any law, regulation or guidelines applicable to it from time to
time (including, without limitation, any anti-money laundering or “know your
customer” rules).

 

20



--------------------------------------------------------------------------------

SCHEDULE 5

AUTHORISED BORROWERS

 

1. Foster Wheeler Limited

 

2. Foster Wheeler Energy Limited

 

3. Foster Wheeler (G.B.) Limited

 

4. Foster Wheeler World Services Limited

 

21



--------------------------------------------------------------------------------

SCHEDULE 6

Secretary’s Certificate

[TO BE COMPLETED BY SECRETARY FOR EACH BORROWER ON EACH

BORROWER’S HEADED NOTEPAPER]

 

To: Bank of Scotland

Thames Valley and South Region

Corporate Markets

The Atrium,

Davidson House,

Forbury Square,

Reading RG1 3EU

For the attention of:

Peter Jackson

Date: • 2010

Re :             • Limited (the “Company)

Registered Office :     •

Registered Number :     •

Guarantee Facility of £60,000,000, Forward Foreign Exchange Facility of
£36,000,000 (weighted risk) and access to payment systems, BACS of £15,000,000,
CHAPS limited of £15,000,000, International Payment Processing limit of
£13,000,000, CIB Sterling Payment facilities of £15,000,000 and Treasury
Settlement facilities of £30,000,000 (the “Facilities)

I, [insert full name], the Company Secretary certify that:-

 

1. the Company has the necessary power to borrow and to incur the liabilities
specified in the letter(s) from BoS dated • 2010 offering the Facilities (the
“Facility Letter(s)”) and to draw down the Facilities;

 

2. no borrowing limit of the Company will be exceeded by any borrowing under the
Facility Letter(s);

 

3. the board of directors of the Company has duly authorised [insert full names
of those authorised] to accept the Facility Letter(s), to draw down the
Facilities and all other documentation to be entered into by the Company
pursuant to the terms of the Facility Letter;

 

4. the individuals specified in 3 above were at the time of execution of the
documentation referred to above and remain duly appointed [directors]
[authorised signatories] of the Company;

 

22



--------------------------------------------------------------------------------

5. the resolutions giving the authorisations referred to above were validly
passed at a properly convened meeting of the board of directors of the Company,
such restrictions contain declarations of interest by the directors of the
Company sufficient to comply with Section 177 of the Companies Act 2006 and the
articles of association of the Company and such resolutions are in full force
and effect.

I attach:

 

(1) a list of all the directors of the Company and confirm that those persons
listed are all the directors of the Company as at the date of this letter; and

 

(2) a copy of the Certificate of Incorporation [and Certificate(s) of
Incorporation on Change of Name] of the Company and confirm that each copy is
true, complete and up to date.

This certificate is authorised by the Board of Directors of the Company.

 

   Secretary

 

23



--------------------------------------------------------------------------------

SCHEDULE 7

KEY PERFORMANCE INDICATORS

 

  1. For the purposes of this Schedule 7:

“Bank Borrowings” mean all Borrowings of a Group Company with a bank or other
financial institution but always excluding an amount not exceeding in total
£50,000,000 borrowed to fund or assist with funding one or more share or
business acquisitions by the Group or a Group Company.

“Cash at Bank” means all Group cash held at or lodged with any bank or financial
institution acceptable to BoS as identified in the Financial Statements and the
consolidated management accounts of the Group.

“EBIT” means, for any specified period, the consolidated profit of the Parent
before the deduction of Interest and taxation disregarding profits or losses
arising in respect of exceptional or extraordinary items in each case in that
period.

“EBITDA” means, for any specified period, EBIT for such period after adding back
depreciation and amortisation of goodwill (or any other intangible assets) to
the extent deducted from EBIT, in each case in that period.

“Interest” means, for any specified period, interest and any amounts in the
nature of interest in relation to any Borrowings (including, without limitation,
the interest element of finance leases, guarantee fees, non utilisation fees,
discount and acceptance fees and payments under any interest rate hedging
arrangements on a net basis but excluding arrangement fees) in each case in that
period.

“Trade Debtors” means, at any time, all debts due to each Group Company in the
ordinary course of business outstanding for not more than 180 days from the date
payment is due and which are not bad or doubtful but excluding:-

 

  (a) any debt owed by another Group Company;

 

  (b) any debt owed by any person who is also a creditor of a Group Company to
the extent of the amount owed by that Group Company to that creditor; and

 

  (c) any debt which has been assigned or charged to or is held in trust for any
third party or is subject to any factoring or invoice discounting or similar
arrangement;

with any adjustments BoS may from time to time consider to be appropriate in the
context of the business of each Group Company and the Facilities.

 

2. Guarantees plus Bank Borrowings : EBITDA

The aggregate value of (i) all Guarantees issued and not returned to BoS
(ii) all Guarantees issued and not returned to any other lender as the case may
be in accordance with clause 15 of the letter and (iii) Bank Borrowings shall
not exceed 4 x EBITDA.

 

24



--------------------------------------------------------------------------------

3. Trade Debtors plus Cash at Bank to Guarantees

The aggregate of Trade Debtors, Cash at Bank, other receivables and work in
progress (other receivables and work in progress being those items identified in
the Financial Statements and the consolidated management accounts of the Group)
shall at all times equal or exceed 50% of the aggregate value of (i) all
Guarantees issued and not returned to BoS and (ii) all Guarantees issued and not
returned to any other lender, as the case may be, in accordance with clause 15
of the letter.

 

4. Testing

The key performance indicators in this schedule 7 shall be tested and calculated
on a rolling 12 month basis and shall be tested by reference to:

 

  (a) other than in relation to Guarantees plus Bank Borrowings: EBITDA (i) the
Financial Statements for the relevant accounting reference period and (ii) the
consolidated quarterly management accounts provided in accordance with schedule
4 of this letter for the relevant period (“Quarterly Management Accounts”); and

 

  (b) in relation to Guarantees plus Bank Borrowings : EBITDA, the Quarterly
Management Accounts. For the avoidance of doubt, EBITDA will be reported as
outlined in the Quarterly Management Accounts and is to be measured before
royalties and management fees.

 

25